NO. 07-06-0182-CR
                                      07-06-0183-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                 MARCH 27, 2007
                         ______________________________

                         LORREN DEAN ROBY, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

              FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

             NO. 6869, 6870; HONORABLE DAVID L. GLEASON, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant Lorren Dean Roby appeals his convictions for the felony offenses of

aggravated sexual assault and indecency with a child. We agree with appointed counsel’s

conclusion that the record in these companion appeals fails to show any meritorious issue

which would support either appeal and affirm the trial court’s judgments.


      In two separate indictments appellant was charged with touching the genitals of the

victim on one occasion and penetrating the same victim’s sexual organ in a separate event.
The offenses were alleged to have occurred approximately one month apart. The charges

were consolidated for trial1 and appellant pled not guilty to each. The jury found him guilty

on both counts as alleged in the indictments. The jury assessed punishment at 20 years

confinement on the charge of indecency with a child and 60 years confinement on the

aggravated sexual assault charge. The trial court rendered judgments in conformity with

the jury’s verdicts and ordered the sentences to run concurrently.


       Appellant's counsel has filed a motion to withdraw and a brief in support pursuant

to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), in which he

represents he has searched the record and in his professional opinion, under the

controlling authorities and facts of the case, there is no reversible error or legitimate

grounds for appeal. Counsel has informed appellant by letter of his right to review the trial

record and to file a pro se response.         Johnson v. State, 885 S.W.2d 641, 645

(Tex.App.–Waco 1994, pet. ref’d). By letter this court also notified appellant of his

opportunity to submit a response to the Anders brief and motion to withdraw filed by his

counsel. Appellant has not filed a brief or other response. Nor has the State filed a brief

in either appeal.


       In conformity with the standards set out by the United States Supreme Court, we will

not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.–San Antonio 1997, no pet.). If this court



       1
          Two additional counts had been consolidated for trial but the State dismissed
those counts, alleging offenses against another victim, before the case was submitted to
the jury.

                                             2
determines the appeal has merit, we will remand it to the trial court for appointment of new

counsel. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).


       Counsel’s brief lists two potential issues. The first discusses the procedural history

of the case finding the record fails to show reversible error. The second issue recites the

standards by which claims of ineffective assistance of counsel are reviewed. Without

discussing trial counsel’s performance, appellate counsel concludes no error is shown in

the record. Our review of counsel’s brief and the record convinces us that appellate

counsel conducted a review of the record.


       We have also made an independent examination of the entire record to determine

whether there are any arguable grounds which might support the appeal. See Stafford,
813 S.W.2d at 511. That record shows trial counsel’s performance was not deficient. It

shows he was thoroughly familiar with the facts of the case, actively cross-examined

witnesses and successfully advanced objections. We agree the record presents no

meritorious grounds for review. We grant counsel’s motion to withdraw, and affirm the

judgment of the trial court in each case.




                                                 James T. Campbell
                                                     Justice



Do not publish.




                                             3